DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
Applicant’s submission filed on 12/21/2020 has been entered. Claims 90-106 are pending. Claims 1-89 have been canceled. Claims 104-106 are newly added.

Withdrawn Objections and/or Rejections
Examiner acknowledges the amendments to the claims and the objections and rejections under 35 USC 112(b) have been withdrawn, as they have been overcome.
Examiner acknowledges the replacement drawings, and the drawing objections have been withdrawn, as they have been overcome.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Christensen on 02/10/2021.
The application has been amended as follows: 
In the claims:
90.	(Currently Amended) A topical applicator comprising: 
a housing comprising a tubular wall portion with an open upper end, the housing further comprising an end wall at a lower end partially closing said lower end, the end wall having a central aperture;
an applicator cap have a plurality of apertures closing the open upper end; 
a knob positioned below the housing and rotatable with respect to the housing; 
an elevator slidingly and sealingly engaged with an interior surface of the housing, an open interior between the applicator cap and elevator defining a reservoir; 
a drive mechanism comprising a drive nut engaged with a drive screw, the drive mechanism connected to and intermediate the knob and elevator, whereby rotating the knob in a first direction extends the drive mechanism and thereby raises the elevator, the drive screw and drive nut disengageable from one another by an axial separation force applied to the drive mechanism; and 
one of the elevator, the drive nut, and the drive screw is exteriorly accessible through the end wall of the housing whereby when the axial separation force is applied to the drive mechanism, are configured to disengage and [[to]] move the elevator upwardly without rotation of the knob.

In claim 96 line 9, “at lower end” is change to –at the lower end—
In claim 97 line 2, “fingers extending,” is changed to –fingers extending to the threaded rod,–

	In claim 104 line 3, “may be applied” to –is applied—
	In claim 105 line 2, “may be applied” to –is applied—
In claim 106 line 2, “may be applied” to –is applied—
 
 Allowable Subject Matter
Claims 90-106 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art drawn to Phipps (WO 2016/061400 A1), Ramet (EP 1452109 A1) and Dos Santos (US 2014/0221945 A1), fails to show or make obvious the claimed elements as set forth in independent claims 90, 96 and 101 and the dependent claims 91-95, 97-100 and 102-106.
	The prior art fails to disclose or fairly suggest the limitations: one of the elevator, the drive nut, and the drive screw is exteriorly accessible through the end wall of the housing whereby when the axial separation force is applied to the drive mechanism, the drive screw and drive nut are configured to disengage and move the elevator upwardly without rotation of the knob in claim 90, a means for purging air from topical unguent components in the reservoir without rotating the knob in claim 96, and wherein the elevator is accessible from exterior of the applicator through an opening at the lower end of the barrel with a tool that pushes the elevator upwardly without rotating said knob, wherein the threaded drive nut and threaded rod are disengageable during upward motion of the elevator in claim 101, in combination with the other elements of the apparatus recited in the claims. 
The prior art does not teach or suggest these limitations and Examiner believes that it would not be obvious to modify an applicator to incorporate a drive mechanism that is exteriorly accessible to move the elevator to purge air without rotation of the knob. 
Claims 102-103 are allowed insofar as they depend from the allowed claim 101. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        02/11/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781